Title: From Abigail Smith Adams to John Adams, 1 October 1815
From: Adams, Abigail Smith
To: Adams, John




dear John
Quincy October 1st 1815


I was much pleased to receive your Letter of july 26th and to mark your improvement in your hand writing & in the regularity of your lines; Your Visit to Clapham must have been very delightfull to you: It is a pleasant village. I used to go often there when I resided in London, to visit an American family by the name of Vassel. I should like to know if any Branch of it, are yet living?
There was also a Family, by the Name of Smith, that I became acquainted with, the gentleman, was a Member of Parliament. I have dined at his house in Clapham; I should like to have your Father take you to the Hyde to show you the Seat, once occupied by mr Brant Hollis, a Friend of Science literature and freedom, and warmly attachd to your grandfather, the Revd Dr Disney, now owns it. I dare say your father will form an acquaintance with him
You will find there in the garden of mrs Hollis a number of Trees planted by the hand of Friendship, bearing the Name of the Adams family—there is, if living an ancient gardner who when mr Buckminster visited the place, sent his respects to the Family, if you should visit the place—and find him there, tell him I remember him, and his Bees, which he had traind to obedience to his Signals—To the present respectable owner, I offer my Rispectfull compliments—Your Cousin John Smith will be the bearer of this Letter, your Grandfather wrote to you a few days since, and to your brother, but I fancy you will not get them untill next Spring, as the gentlemen is going first to the West Indias he has a Letter too, for your Father. I did not write by him, because I had rather myself receive a new, than an old Letter!
We received a Letter a few days ago from Shives the old gardner, who writes from Roterdam, and tell your grandfather, that he went to see his Great and Good Son when he was at Ghent, did does he remember a rispectable old Man, who calld to see him in that character—I wish I had him again—he was the best gardner we ever employd—my Love to Charles—I believe I cannot write to him this time—I have so many to write to, that my Eyes ache
Your watch is safe, if it had remaind at NYork Mr Smith might have taken it to you! but I do not know whether I ought to send it untill I have directions from your mother.
You must continue to write to / your affectionate GM.


Abigail Adams




